Citation Nr: 1720799	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  06-35 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right ankle disability.
 

ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to February 1980.  He died in December 2010.  The appellant is the Veteran's surviving spouse.  These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Winston -Salem, North Carolina. 

At the time of his death, the Veteran had a pending appeal for the issues noted above.  The appellant filed a proper claim for substitution in March 2011; and in March 2013, substitution of the appellant for the Veteran was granted.  Accordingly, the appellant has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death.  38 U.S.C.A. § 5121A.

These claims were previously before the Board in December 2014, at which time the claims for service connection for right ankle, left hip and left knee disabilities were remanded for additional development.  As the requested development for the was completed, the case has been returned to the Board. 

In March 2016 the RO issued a Supplemental Statement of the Case (SSOC) denying the claimed right ankle and left knee disabilities.  Those issues were again remanded by the Board in May 2016 so that the RO could resend the September 2014 SSOC to the appellant.  The requested development has been completed.

In February 2016 the RO granted the claimed left hip disability and awarded service connection for osteoarthritis, left hip, with a disability evaluation of 10 percent effective April 14, 2004.  The appellant filed a notice of disagreement with rating assigned in April 2016.  Thereafter a statement of the case addressing the rating assigned for the left hip disability was issued in February 2017.  However, the record does not reflect that the appellant perfected an appeal of this issue.  Accordingly, it is not currently before the Board.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's right ankle condition, was not manifest in service or within one year of separation, and is not otherwise related to service.

2.  The Veteran's left knee condition, was not manifest in service or within one year of separation, and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ankle disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for left knee disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all of the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. §§ 3.159, 3.326 (2016). 

For the service connection and increased rating issues, review of the claims folder reveals compliance with the VCAA.  38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters sent from the RO to the Veteran in May 2004, July 2004, September 2005, and October 2010.  These letters satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) by: (1) informing her about the information and evidence not of record that was necessary to substantiate his increased rating claim; (2) informing her about the information and evidence the VA would seek to provide; and (3) informing her about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In addition, May 2004, July 2004, September 2005, and October 2010 VCAA letters advised the Veteran of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

Thus, the appellant has received all required notice in this case for the service connection and increased rating claims, such that there is no error in the content of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis). 

With regard to the timing of VCAA notice, the Court and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued all required VCAA notices prior to the rating decision on appeal.  Thus, there is no timing error. 

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), VA treatment records and multiple VA opinions.  For their part, the Veteran and appellant have submitted personal statements, lay statements and a photograph.

The Veteran died in December 2010 prior to being afforded a VA medical examination.  However, VA medical opinions were issued in April 2013, July 2014 and January 2015 based upon a review of the available records.  The Board finds that the April 2013, July 2014 and January 2015VA opinions are adequate, as they are predicated on a review of the Veteran's pertinent medical history. 

The Board concludes the Veteran and appellant were provided the opportunity to meaningfully participate in the adjudication of his service connection and increased rating claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  There has been no allegation otherwise made by the Veteran or the appellant in this regard.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (a) (2016).

In relevant part, 38 U.S.C.A. § 1154 (a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); see also Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Right Ankle Condition

As stated above, the Veteran's STRs show that he sought treatment for a right ankle sprain in July 1977 following a parachute jump.  The treating physician noted that the Veteran experienced a tender right ankle with +2 pulse and moderated swelling.  X-rays of the right ankle were negative for a fracture. 

Although the record contains multiple statements by the Veteran claiming he suffered a right ankle fracture in service, as well as a photograph of the Veteran with a cast on his right leg, his STRs, including his discharge examination, are silent for treatment of a right ankle fracture.

The Veteran's right ankle was x-rayed in April 2004.  It showed that there was no fracture and did not show any osteoarthritis.  Follow up x-rays in August 2006 revealed minimal spurring at the medial malleolus. 

Based upon a review of the claims file, including the Veteran's STRs and VA treatment records, the January 2015 medical opinion author concluded that his in-service right ankle sprain did not cause any significant and continuing effects on his right ankle.  The Veteran's minimal spurring of the right ankle, as shown in the August 2006 x-rays, was the result of wear and tear of the right ankle joint from years of weight bearing and ambulation.  

Therefore, the claimed right ankle condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness. 

The Board has considered the lay statements of record.  The Veteran and the appellant have reported that they believe the Veteran's right ankle condition was related to his military service.  As lay witnesses, the Veteran and appellant were competent to report their observations and symptoms, and relate what they were told by medical professionals.  Such evidence is competent.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, such lay/medical evidence is far less probative than the VA opinion and the post-service treatment records.  The VA opinion is far more detailed and reasoned; thus warranting greater probative value.  As such, the Board assigns little probative value to the Veteran's statements in regards to the issue of the etiology of the Veteran's claimed right ankle condition.

Further, to the extent that the Veteran attempted to diagnose his right ankle fracture, the Board finds that he is unable to do so.  Such an opinion requires the advanced knowledge and training of a medical professional.  See Layno v. Brown, 6 Vet. App. 456, 470 (1994) (finding that lay testimony is not competent to prove that which requires specialized knowledge or training).

Based upon the foregoing, the appellant's claim for service connection for the Veteran's right ankle condition must be denied. 

Left Knee Condition

As noted above, the appellant claims that the Veteran's left knee condition was caused by a parachute jump incident in July 1977.  The Veteran's STRs are silent in regards to treatment for a knee injury while in service. 

Furthermore, the record shows that the Veteran did not seek treatment for his claimed left knee condition until July 2004.  X-rays taken in July 2004 revealed that the left knee was normal. 

X-rays taken of the left knee in August 2006 revealed some mild patellofemoral osteoarthritis in terms of spurring, but otherwise no appreciable joint space narrowing. 

Based upon a review of the claims file, the January 2015 opinion author concluded that the Veteran's early degenerative arthritis of the left knee, as noted in the August 2006 x-ray, was the result of wear and tear of the left knee joint from years of weight bearing and ambulation.  Therefore the claimed left knee condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness. 

The Board has also considered the lay statements of record.  The Veteran and the appellant have reported that they believe the Veteran's left knee condition was related to his military service.  As lay witnesses, the Veteran and appellant were competent to report their observations and symptoms, and relate what they were told by medical professionals.  Such evidence is competent.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, such lay/medical evidence is far less probative than the VA opinion and the post-service treatment records.  The VA opinion is far more detailed and reasoned; thus warranting greater probative value.  As such, the Board assigns little probative value to the Veteran's statements in regards to the issue of the etiology of the Veteran's claimed left knee condition.

Based upon the foregoing, the appellant's claim for service connection for the Veteran's left knee condition must be denied. 

Secondary Service Connection

The Board notes that service connection may also be granted, on a secondary basis, for a condition that is not directly caused by the Veteran's service. 38 C.F.R. §  3.310 .  That is, secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. §  3.310 (a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.  38 C.F.R. §  3.310 (b).  Neither the Veteran nor the appellant has suggested that the Veteran's claimed left knee or right ankle disabilities are secondary to a service connected disability.  Similarly, the available medical record do not suggest such a relationship.  Accordingly, service connection on a secondary basis is not warranted.  

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a right ankle disability is denied.

Entitlement to service connection for a left knee disability is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


